DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, plate and sleeve detachably connected, shown in FIGs. 2A-2B, in the reply filed on 12 May 2022 is acknowledged. The traversal is on the ground(s) that a search for a plate and sleeve detachably connected and a plate and sleeve as a single unit should not be burdensome. During the course of the conduction of the search, the search for both Species A and B was not found to create a serious search burden. 
The requirement is therefore withdrawn. 
Claims 1-19 currently stand pending and no claims have been withdrawn. 

Priority
Claims 1-19 are given a priority date of 07 May 2020. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1 and 18, the limitation “a burr hole formed through the level of dura” (claim 1 / ll. 4; claim 18 / ll. 7-8) does not have proper antecedent basis in the originally filed specification. Rather, the specification discloses that a burr hole is created in the skull through to the level of the dura (par. 2), i.e. the burr hole is created through the skull bone up to/until it reaches the level of the underlying dura, and not actually through the level of the dura as the claim currently indicates. A suggested amendment is as follows: “a burr hole formed through to the level of dura”. For examination purposes, the limitation will be interpreted as such. 
Further as to claims 1 and 18, the limitation “and wherein the interior hollowed portion is formed within the burr hole” (claim 1 / ll. 5; claim 18 / ll. 8) does not have proper antecedent basis in the originally filed specification. This language is not found in the specification, and indicates that the interior hollowed portion is created while inside the burr hole. Rather, the specification discloses that the sleeve is affixed within the burr hole (par. 28, FIGs. 5A-5C), such that the interior hollowed portion (formed in the sleeve) is also configured to be within the burr hole. A suggested amendment is as follows: “such that the interior hollowed portion is configured to be within the burr hole”. 

The disclosure is objected to because of the following informalities: typographical errors. The following amendments to the originally-filed specification are suggested: 
Par. 29: “For example, upon application of a rotary motion by a tool (e.g., insertion tool 130), the external serrations cut grooves in the inner sidewalls of the burr hole and the cylindrical body of the sleeve 210 linearly moves into the burr hole [[by]].” 
Par. 34: “After performing the procedure, the surgeon may use the plate [[210]] 220 to conceal the hollowed portion 245 of the sleeve 210.” 
Par. 40:  “The driver portion 132 may include features, such as features 330 that are designed to mate / affix with its corresponding features machined on the plate 320.” Examiner notes that this is considered a typographical error since the plate is previously cited as reference numeral 320 (par. 36); at least this passage, as well as par. 26, provide support for at least claim 13. 
Appropriate correction is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the burr hole formed through the level of dura (claims 1 and 18) (see related Objection to the Specification, above), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 330 - features of the driver portion 132 that are designed to mate/affix with corresponding features (par. 40).  
The drawings are objected to because they do not show the “sleeve 310 may include features, e.g., apertures 322 that facilitate attaching the sleeve 310 to a tool (e.g., insertion tool 130)” (see par. 37 of the originally filed specification). Rather, the plate 320, in the embodiment shown in FIG. 3B, comprises the apertures 322 that facilitate attaching the plate 320 to the insertion tool (par. 26). Amendment as such to the specification at par. 37 would resolve this drawing objection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-7, 12, 13, and 17 are objected to because of the following informalities: typographical errors, improper antecedence. Appropriate correction is required. The following amendments are suggested: 
Claim 5: “wherein one [[or]] of the one” (ll. 1)
Claim 6: “the sleeve” (ll. 1)
Claim 7: “attach [[with]] to” (ll. 2)
Claim 12: “is configured to be within” (ll. 1)
Claim 13: “attach [[with]] to” (ll. 2)
Claim 17: “wherein one [[or]] of the one” (ll. 1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation “the one or more apertures” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the claims will be interpreted as including, and amendment is suggested to include, “wherein the plate is configured to define one or more apertures”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2016/0193008 to Gale et al. (hereinafter, “Gale”). 
As to claim 1, Gale discloses a burr hole cover, shown in FIGs. 1A-7B, comprising a sleeve (12) having an inner surface, an outer surface, and forming an interior hollowed portion (20) (¶48), shown in FIGs. 2A-2B, the outer surface including one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, wherein the external serrations are configured to secure the sleeve within a burr hole formed through the level of dura (¶48, 50) (see Specification Objections, above, for claim interpretation), shown in FIG. 14, and wherein the interior hollowed portion is formed within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A. 
As to claim 2, Gale discloses the burr hole cover of claim 1, wherein the sleeve (12) is further configured to allow access to a brain via the interior hollowed portion (¶56), shown in FIG. 14. 
As to claim 3, Gale discloses the burr hole cover of claim 1, wherein the plate (18) is configured to define one or more apertures (one aperture 70) (¶56), shown in FIG. 7A. 
As to claim 4, Gale discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture 70 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device through which the medical device/electrical lead is inserted so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture; as disclosed, the medical device/electrical lead is removable, ¶66, so that the hollow portion and aperture are unobscured and capable of allowing tissue growth therethrough). 
As to claim 5, Gale discloses the burr hole cover of claim 3, wherein one or the one or more apertures is configured to provide access to a brain (¶56) (via medical device inserted therethrough). 
As to claim 6, Gale discloses the burr hole cover of claim 1, wherein the plate and sleeve are detachably connected, shown in FIG. 1A. 
As to claim 9, Gale discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (¶50, external threads). 

As to claim 11, Gale discloses a burr hole cover, shown in FIGs. 1A-7B, comprising a sleeve (12) assuming a hollowed cylindrical shape (¶48), shown in FIGs. 2A-2B, the sleeve having an inner surface, an outer surface, and a hollowed portion (20), wherein the outer surface includes one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, configured to secure the sleeve within a burr hole formed in a skull (¶48, 50), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A. 
As to claim 12, Gale discloses the burr hole cover of claim 11, wherein the hollowed portion is within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14. 
As to claim 13, Gale discloses the burr hole cover of claim 11, wherein the plate (18) includes features (e.g. 66) fully capable of being configured to attach with an insertion tool (interpreted as language of intended use; the features are fully capable of attaching with or to an insertion tool of an appropriate size and shape; insertion tools come in various forms, such as pronged inserters, threaded drivers, and forceps, all of which may engage with the plate features to guide the plate into place on the sleeve; in addition or alternatively, the plate features are fully capable of attaching with the insertion tool that inserts screws into the features, as the tool seats the fasteners and is attached via the screws to the features). 
As to claim 14, Gale discloses the burr hole cover of claim 11, wherein the sleeve (12) and the plate (18) include titanium (¶50, 56). 
As to claim 15, Gale discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (¶50, external threads). 
As to claim 16, Gale discloses the burr hole cover of claim 11, wherein one of the one or more apertures (70) (¶56) (see Rejections under 35 U.S.C. 112(b), above, for claim interpretation), shown in FIG. 7A, is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture 70 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device through which the medical device/electrical lead is inserted so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture; as disclosed, the medical device/electrical lead is removable, ¶66, so that the hollow portion and aperture are unobscured and capable of allowing tissue growth therethrough). 
As to claim 17, Gale discloses the burr hole cover of claim 11, wherein one or the one or more apertures is configured to provide access to a brain (¶56) (via medical device inserted therethrough). 

Claims 1-7, 9, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,704,260 to Skakoon et al. (hereinafter, “Skakoon”). 
As to claim 1, Skakoon discloses a burr hole cover (3100A), shown in FIG. 31A, comprising a sleeve (hollow cylindrical portion) having an inner surface, an outer surface, and forming an interior hollowed portion (3111), the outer surface including one or more external serrations (3106), wherein the external serrations are configured to secure the sleeve within a burr hole (3103) formed through the level of dura (see Specification Objections, above, for claim interpretation) (col. 13 / ll. 40-42), and wherein the interior hollowed portion is formed within the burr hole (since the sleeve is within the burr hole); and a plate (1706) configured to form a top surface of the burr hole cover and conceal the burr hole (col. 13 / ll. 51-55), shown in FIG. 31A. 
As to claim 2, Skakoon discloses the burr hole cover of claim 1, wherein the sleeve is further configured to allow access to a brain via the interior hollowed portion (abstract). 
As to claim 3, Skakoon discloses the burr hole cover of claim 1, wherein the plate (1706) is configured to define one or more apertures (central through hole), shown in FIG. 31A as well as in FIGs. 17-18 where the plate (1706) is used in a different embodiment (col. 8 / ll. 36 – col. 9 / ll. 18). 
As to claim 4, Skakoon discloses the burr hole cover of claim 3, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture in plate 1706 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture). 
As to claim 5, Skakoon discloses the burr hole cover of claim 3, wherein one or the one or more apertures is configured to provide access to a brain (via instrument inserted therethrough). 
As to claim 6, Skakoon discloses the burr hole cover of claim 1, wherein the plate and sleeve are detachably connected, shown in FIG. 31A. 
As to claim 7, Skakoon discloses the burr hole cover of claim 1, wherein the sleeve includes features (3102) configured to attach with an insertion tool (col. 13 / ll. 45-50). 
As to claim 9, Skakoon discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (external threads) (col. 13 / ll. 40-42). 

As to claim 11, Skakoon discloses a burr hole cover (3100A), shown in FIG. 31A, comprising a sleeve (hollow cylindrical portion) assuming a hollowed cylindrical shape, the sleeve having an inner surface, an outer surface, and a hollowed portion (3111), wherein the outer surface includes one or more external serrations (3106) configured to secure the sleeve within a burr hole (3103) formed in a skull (col. 13 / ll. 40-42); and a plate (1706) configured to form a top surface of the burr hole cover and conceal the burr hole (col. 13 / ll. 51-55), shown in FIG. 31A. 
As to claim 12, Skakoon discloses the burr hole cover of claim 11, wherein the hollowed portion is within the burr hole (since the sleeve is within the burr hole). 
As to claim 15, Skakoon discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (external threads) (col. 13 / ll. 40-42). 
As to claim 16, Skakoon discloses the burr hole cover of claim 11, wherein one of the one or more apertures is configured to facilitate growth of underlying biological tissue (interpreted as language of intended use; the aperture in plate 1706 is fully capable of facilitating growth of underlying biological tissue because of its open form, through which tissue is capable of growing, and since the aperture is a continuation of a hollow portion that extends through the entire burr hole cover device so that underlying biological tissue would be fully capable of finding a pathway through the burr hole cover device via the hollow portion and aperture). 
As to claim 17, Skakoon discloses the burr hole cover of claim 11, wherein one or the one or more apertures is configured to provide access to a brain (via instrument inserted therethrough). 

Claims 1, 2, 6, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2009/0112278 to Wingeier et al. (hereinafter, “Wingeier”). 
As to claim 1, Wingeier discloses a burr hole cover (100), shown in FIG. 21, comprising a sleeve (cylindrical portion, labeled 102 in other embodiments) having an inner surface, an outer surface, and forming an interior hollowed portion (¶195), the outer surface including one or more external serrations (162), wherein the external serrations are configured to secure the sleeve within a burr hole formed through the level of dura (¶165) (see Specification Objections, above, for claim interpretation), and wherein the interior hollowed portion is formed within the burr hole (since the sleeve is within the burr hole); and a plate (232) configured to form a top surface of the burr hole cover and conceal the burr hole (¶195). 
As to claim 2, Wingeier discloses the burr hole cover of claim 1, wherein the sleeve is further configured to allow access to a brain via the interior hollowed portion (¶195). 
As to claim 6, Wingeier discloses the burr hole cover of claim 1, wherein the plate and sleeve are detachably connected (¶195) (in a first interpretation, the plate and sleeve are detachably connected to each other, as shown in FIG. 21, because the plate 232 is used to temporarily close off the sleeve). 
As to claim 8, Wingeier discloses the burr hole cover of claim 1, wherein the sleeve and the plate are permanently connected with each other (¶195) (in a second interpretation, the plate and sleeve are permanently connected with each other because the plate 232 is used to permanently close off the sleeve). 
As to claim 9, Wingeier discloses the burr hole cover of claim 1, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (threads, ¶165), shown in FIG. 21. 

As to claim 11, Wingeier discloses a burr hole cover (100), shown in FIG. 21, comprising a sleeve (cylindrical portion, labeled 102 in other embodiments) assuming a hollowed cylindrical shape, the sleeve having an inner surface, an outer surface, and a hollowed portion (¶195), wherein the outer surface includes one or more external serrations (162) configured to secure the sleeve within a burr hole formed in a skull (¶165); and a plate (232) configured to form a top surface of the burr hole cover and conceal the burr hole (¶195). 
As to claim 12, Wingeier discloses the burr hole cover of claim 11, wherein the hollowed portion is within the burr hole (since the sleeve is within the burr hole). 
As to claim 15, Wingeier discloses the burr hole cover of claim 11, wherein the external serrations include ridges wrapped around the sleeve in the form of a helix (threads, ¶165), shown in FIG. 21. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of U.S. Patent No. US 8,608,650 to Mangiardi. 
As to claim 18, Gale discloses a burr hole cover surgical kit (¶47) comprising one or more burr hole covers (one disclosed), shown in FIGs. 1A-7B, at least one of the one or more burr hole covers comprising a sleeve (12) having an inner surface, an outer surface, and forming an interior hollowed portion (20) (¶48), shown in FIGs. 2A-2B, the outer surface including one or more external serrations (¶50, external threads on upper and lower portions 24 and 26 of the sleeve 12), shown in FIG. 3, wherein the external serrations are configured to secure the sleeve within a burr hole formed through the level of dura (¶48, 50) (see Specification Objections, above, for claim interpretation), shown in FIG. 14, and wherein the interior hollowed portion is formed within the burr hole (since the entire sleeve is within the burr hole), shown in FIG. 14; and a plate (18) configured to form a top surface of the burr hole cover and conceal the burr hole (¶56, 65), shown in FIGs. 1A-1C and 7A. 
As to claim 19, Gale discloses the burr hole cover surgical kit of claim 18, wherein the sleeve (12) is further configured to allow access to a brain via the interior hollowed portion (¶56), shown in FIG. 14. 
Gale is silent as to the burr hole cover surgical kit comprising one or more stimulation leads. 
Gale does disclose a kit of parts comprising the burr hole cover and other components needed for operation (¶47), and discloses that the burr hole cover is used to guide and secure a lead (¶56, 65) for electrical stimulation procedures (¶62). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide one stimulation lead in the kit disclosed in Gale, for ease of access for use in a procedure such as an electrical stimulation procedure in which the burr hole cover guides and secures a lead into the brain. As is well known in the surgical art, a kit provides complementary surgical components that may be needed for a particular surgical procedure in one collection for ease of access by the practitioner, thus preventing unintentional forgetting of an essential part of the procedure. 
Gale is silent as to the one or more stimulation leads and the one or more burr hole covers being sterile. 
Mangiardi teaches a sterile surgical kit comprises sterile components (col. 9 / ll. 13-16), in the same field of endeavor of brain accessing tools and procedures, so the components can be immediately and safely utilized in a surgical operation. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the stimulation lead and burr hole cover in the kit as sterile, as taught by Mangiardi, so the components can be immediately and safely utilized in a surgical operation. Components to be implanted into a delicate biological tissue such as the skull and brain, as in Gale and Mangiardi, must be sterile to prevent infection or other adverse reactions, and providing the kit components as sterile to the operating theater allows their immediate use without having to undergo a sterilization step. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of U.S. Patent No. US 6,618,623 to Pless et al. (hereinafter, “Pless”). 
Gale discloses the claimed invention except for, as to claim 10, wherein the plate is custom designed for a patient. 
Pless teaches an implant (100) for securement within a burr hole in the skull, shown in FIG. 9, in the same field of endeavor of brain accessing tools and procedures, wherein the implant is custom designed for a patient to match the opening, contour, and thickness of each patient's cranium (col. 5 / ll. 4-10). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to custom design the burr hole cover in Gale, including the plate, to be specific for the particular patient to match the opening, contour, and thickness of each patient's cranium, as taught by Pless, to closely and securely fit within the burr hole while continuing the contour of the patient’s skull so as not to protrude too far above or below the bone which could lead to adverse outcomes such as scalp or brain damage. The plate in Gale provides the top surface of the burr hole cover so it would be obvious that at least that part of the burr hole cover be custom designed since that is the part that would be continuous with the contour of the skull. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775